542 U.S. 963
NORFOLK SOUTHERN RAILWAY CO.v.JAMES N. KIRBY, PTY LTD., DBA KIRBY ENGINEERING, ET AL.
No. 02-1028.
Supreme Court of United States.
September 24, 2004.

1
C. A. 11th Cir. [Certiorari granted, 540 U. S. 1099.] Parties are directed to file supplemental briefs addressing the following question: "Does federal or state substantive law govern the questions presented?" The Acting Solicitor General is invited to file an amicus brief on the same question. Briefs are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, October 4, 2004. Twenty copies of the briefs prepared under this Court's Rule 33.2 may be filed initially in order to meet the October 4 filing date. Forty copies of the briefs prepared under this Court's Rule 33.1 are to be filed as soon as possible thereafter.